                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

RAYMOND MARLING,                                       )
                                                       )
                              Petitioner,              )
                                                       )
                         v.                            )     No. 2:19-cv-00002-JRS-DLP
                                                       )
DICK BROWN,                                            )
                                                       )
                              Respondent.              )

                    Order Granting Petition for a Writ of Habeas Corpus

       Petitioner Raymond Marling was convicted in an Indiana state court of various drug and

firearm offenses. Mr. Marling now seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254

challenging his convictions for possession of cocaine with intent to deliver, possession of cocaine

and a firearm, and possession of a Schedule IV controlled substance. He argues that his trial and

appellate counsel were ineffective for not arguing that key evidence should have been suppressed

because the North Vernon Police failed to follow their own written procedures in executing an

inventory search. Mr. Marling’s petition is granted.

                                            I. Background

       The Indiana Court of Appeals summarized the relevant facts and procedural history as

follows:

       [T]here was an active arrest warrant for Marling from Jackson County [and reason
       to believe] that Marling might be involved in drug activity and that he might be in
       possession of a handgun. Detective Sandefur told local police departments to look
       for Marling.

                                                ***

       North Vernon Police Officer Jeffrey Day responded and initiated a traffic stop on
       County Road 350 North. Marling stopped the vehicle in the traffic lane, so that only
       the oncoming traffic lane was passable. Officer Day ordered Marling to step out of


                                                  1
       the car, and Detective Sandefur handcuffed him. Marling was wearing an empty
       shoulder holster under his shirt.

       Officer Day looked inside of the vehicle and saw that there were no passengers. He
       observed a handgun between the driver’s seat and the console; the hammer of the
       handgun was cocked, but the safety lock was on. Marling told Officer Day that he
       did not have a permit for the handgun. Officer Day took Marling to jail, where $686
       was inventoried from Marling’s billfold. Marling asked Officer Day to contact his
       mother to ask if she could remove money from a black bag in the Avenger and
       remove the vehicle from impoundment.

       North Vernon Police Sergeant Craig Kipper conducted a search of the Avenger
       prior to impoundment in accordance with North Vernon Police General Order 49,
       which provides for an inventory search prior to the impoundment of a vehicle if a
       driver was arrested and was driving the vehicle immediately before arrest. The
       inventory search included a search of the vehicle in all locations where items of
       value may be located, including closed and locked containers.

       During his search, Sergeant Kipper first took possession of the handgun. He then
       found several cellphones with chargers, a clear bag with several syringes, four
       Clonazepam pills, a schedule IV drug, and a clear container with white powder
       residue. He also found a prescription pill bottle containing Intuniv, a legend drug,
       one Hydroxyine, a legend drug, and one Vyvanse, a schedule II drug. In the
       passenger compartment, Sergeant Kipper found $1,000 secured with a rubber band
       inside a laptop bag. In the trunk, the Sergeant found two rifles, a duffel bag
       containing .9mm ammunition, a box of syringes, thirty-two loose syringes, and a
       digital scale that looked like a cell phone. Sergeant Kipper also discovered a metal
       combination lockbox in the trunk; he opened the box with a screwdriver. The box
       held a clear baggie containing .51 grams of cocaine, various capsules containing
       dimethyl sulfone, a cutting agent, four baggies with white residue, and one
       Clonazepam.

                                              ***

       On May 1, 2013, the State charged Marling with Count I, class B felony possession
       of cocaine with intent to deliver; Count II, class C felony possession of cocaine and
       a firearm; Count III, class C felony carrying a handgun without a license; Count IV,
       class D felony possession of a schedule IV controlled substance; Count V, class D
       felony possession of a schedule II controlled substance; Counts VI and VII, two
       counts of class D felony possession of a legend drug; and Count VIII, class D felony
       unlawful possession of a syringe.

Marling v. State, 2014 WL 4854995, at *1−2 (Ind. Ct. App. Sept. 30, 2014) (“Marling I”)

(citations omitted).




                                                2
       Before trial, defense counsel moved to suppress all evidence found in the lockbox.

Tr. App’x Vol. I at 51. Relying on State v. Lucas, 859 N.E.2d 1244 (Ind. Ct. App. 2007), counsel

argued that the police were not permitted to open locked boxes during an inventory search. 1 Id.

The State responded by noting that Lucas does not prohibit police from opening a locked container;

instead, “[t]he officers have to be following a procedure by their department and that’s what [the

officer] did in this case.” Tr. Trans. Vol. II at 48. And North Vernon Police Department General

Order 49 directs officers to

       [i]nventory all closed and locked containers. If a situation exists that requires
       extreme measures (extensive time, manpower and equipment), and/or unreasonable
       potential damage to property, the officer should avoid opening the container, but
       should document why the container was not opened.

Marling II, 2018 WL 2375769, at *2. Despite apparent damage to the lockbox from the search,

counsel did not argue that the police had violated their inventory search procedures. The trial court

denied Mr. Marling’s motion to suppress, relying on General Order 49. Tr. App’x Vol. I at 70

(“North Vernon had a duly promulgated Impoundment Procedure in effect . . . which authorized

the search and opening of closed and locked containers within vehicles.”).

       After a jury trial, Mr. Marling was convicted of two counts of possession of a legend drug

and one count each of possession of cocaine with intent to deliver, possession of cocaine and a

firearm, possession of a schedule IV controlled substance, unlawful possession of a syringe, and

possession of a handgun by a felon. Id. at *2. The trial court sentenced him to a total of 38 years

in prison, including a 20-year enhancement for habitual offender status. Id. at *2−3.



1
  Counsel cited George v. State, 901 N.E.2d 590 (Ind. App. Ct. 2009), not Lucas. But George
repeats Lucas’s key holding: “In Lucas, the object of the search—contraband inside a locked box—
had not been lawfully seized because the policy was silent regarding whether the officers were
authorized to open locked containers.” Id. at 595. And aside from restating that holding, George
offered no support for Mr. Marling’s argument. See id. at 596−97 (holding that laboratory analysis
of pills found in closed but unlocked container was not an additional Fourth Amendment “search”).
                                                 3
       Mr. Marling appealed, arguing (among other things) that the trial court erred in denying

his motion to suppress. Dkt. 14-5 at 11−13. The appellate court affirmed, Marling I, 2014 WL

4854995, at *7, and the Indiana Supreme Court denied leave to transfer, dkt. 14-3 at 7.

       Mr. Marling next filed a state post-conviction petition, arguing (among other things) that

trial and appellate counsel were ineffective for not arguing that the lockbox evidence should have

been suppressed because Sergeant Kipper failed to follow General Order 49. Dkt. 15-2 at 31−33.

The trial court denied the petition, and the Indiana Court of Appeals affirmed. Marling v. State,

2018 WL 2375769, at *3−6 (Ind. Ct. App. May 25, 2018) (“Marling II”). The Indiana Supreme

Court denied Mr. Marling’s petition to transfer. Dkt. 14-4 at 10.

       Mr. Marling then filed a petition for a writ of habeas corpus in this Court. His operative

petition in this action is the amended petition filed February 26, 2019. Dkt. 12.

                                        II. Applicable Law

       A federal court may grant habeas relief only if the petitioner demonstrates that he is in

custody “in violation of the Constitution or laws . . . of the United States.” 28 U.S.C. § 2254(a).

Where a state court has adjudicated the merits of a petitioner’s claim, a federal court cannot grant

habeas relief unless the state court’s adjudication

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or
       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). “A state court’s determination that a claim lacks merit precludes federal

habeas relief so long as fairminded jurists could disagree on the correctness of the state court’s

decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011). “If this standard is difficult to meet,

that is because it was meant to be.” Id. at 102.


                                                   4
       “The decision federal courts look to is the last reasoned state-court decision to decide the

merits of the case.” Dassey v. Dittmann, 877 F.3d 297, 302 (7th Cir. 2017) (en banc). If the last

reasoned state court decision did not adjudicate the merits of a claim, or if the adjudication was

unreasonable under § 2254(d), federal habeas review of that claim is de novo. Thomas v. Clements,

789 F.3d 760, 766−68 (7th Cir. 2015).

                                          III. Discussion

       Police may not open locked containers during a warrantless inventory search unless they

are following reasonable standardized procedures. Florida v. Wells, 495 U.S. 1, 4 (1990). Whether

an officer followed reasonable standardized procedures during an inventory search is a question

of fact. United States v. Cartwright, 630 F.3d 610, 613 (7th Cir. 2010).

       Mr. Marling argues that trial and appellate counsel were ineffective for not arguing that

the lockbox evidence should have been suppressed because Sergeant Kipper failed to follow

General Order 49. Specifically, he argues that opening the lockbox with a screwdriver created

“unreasonable potential damage to property.” Dkt. 12 at 23.

       The Indiana Court of Appeals did not find that trial or appellate counsel made a strategic

decision to not argue that Sergeant Kipper failed to follow General Order 49. Instead, the court

relied exclusively on a factual finding that Sergeant Kipper followed General Order 49:

       To the extent Marling argues that his trial and appellate counsel failed to argue that
       the State did not follow its written policy because the box was damaged, we observe
       that Marling asserts that, “[b]y the State’s own evidence, the police report of Officer
       Kipper, he had to break open the locked box with a screw driver, causing damage
       to the property.” However, page 51 of the Appellant’s Appendix, cited by Marling,
       merely states: “In the trunk was a silver square combination lock box. The box was
       locked. The locked box was opened with a screw driver. In the locked box was
       more syringes and several items that are used for the ingestion of illegal
       substances.” We cannot say that this document alone establishes that the box was
       damaged.

Id. at *5 (citations omitted); see also id. at *5 n.1 (“Given that the State presented its inventory

                                                 5
procedure and the portion of the record cited by Marling does not reveal damage to the box and he

does not point elsewhere in the record for any damage to the box, we cannot say that the police

failed to perform the search in conformity with their procedures.”).

       The state court’s factual finding that the lockbox was not damaged 2 is both unreasonable

under 28 U.S.C. § 2254(d)(2) and rebutted by clear and convincing evidence, as required by 28

U.S.C. § 2254(e)(1). State’s Exhibit 26 is a picture of the lockbox that reveals a damaged (and

likely inoperable) latch:




2
  The state appellate court’s exclusive focus on actual damage to the lockbox—instead of
“unreasonable potential damage” as General Order 49 provides—was misguided but not
unreasonable. In practice, actual damage and “unreasonable potential damage” may track very
closely to each other.
                                                6
       While Mr. Marling did not cite Exhibit 26 in his post-conviction appellant’s brief, the State

cited it multiple times in their appellee’s brief. See dkt. 14-10 at 12, 20, 21. The respondent does

not argue that the Indiana Court of Appeals could ignore the exhibit merely because the State

(and not Mr. Marling) brought it to the court’s attention.

       The state appellate court’s decision thus relied on an unreasonable factual determination,

which means this Court must review Mr. Marling’s claim de novo. Thomas, 789 F.3d at 766−68.

To prevail, Mr. Marling must show “both that his attorney’s performance fell below an objective

standard of reasonableness and that there was a reasonable probability that the outcome of the

relevant proceedings . . . would have been different but for his counsel’s failings.” Monroe v.

Davis, 712 F.3d 1106, 1116 (7th Cir. 2013) (citing Strickland v. Washington, 466 U.S. 668, 687

(1984)).

       The first question is whether counsel’s performance was deficient. It was. Counsel, relying

on Lucas, moved to suppress the lockbox evidence merely because Sergeant Kipper opened the

locked container during the search. But when the State argued that, unlike the inventory search

policy in Lucas, General Order 49 directed officers to open locked containers in an inventory

search, counsel failed to raise the obvious rejoinder that the police had failed to comply with

General Order 49. This failure was an unreasonable “lapse in professional judgment,” not a

strategic decision that is entitled to deference. Monroe, 712 F.3d at 1118.

       Trial counsel’s performance was also prejudicial. There is a reasonable probability that the

trial court would have granted Mr. Marling’s motion to suppress as to the lockbox evidence if

counsel had argued that Sergeant Kipper violated General Order 49. The respondent argues that

counsel’s performance was not prejudicial because prying open the latch on a lockbox was “hardly

an extreme measure or one that would foreseeably cause ‘unreasonable potential damage’ to the



                                                 7
property.” Dkt. 14 at 12. The Court takes no position on this argument except to find a reasonable

probability that the state trial court could have disagreed with it. Indeed, the trial court on post-

conviction review appeared to find that prying open the lockbox was an extreme measure.

Dkt. 15-2 at 128 (“These facts justified extreme measures necessitating opening a lockbox with a

screwdriver.”).

       Three of Mr. Marling’s convictions—those for possession of cocaine with intent to deliver,

possession of cocaine and a firearm, and possession of a Schedule IV controlled substance—relied

on evidence found in the lockbox. If the trial court had granted Mr. Marling’s motion to suppress

that evidence—and there is a reasonable probability it would have—the outcome of his trial on

these counts very likely would have been different. Thus, there is a reasonable probability that

Mr. Marling’s trial outcome would have been different, so Strickland’s prejudice prong is satisfied.

       Because trial counsel’s performance was deficient and prejudicial, Mr. Marling’s petition

for a writ of habeas corpus is granted. The Court need not address his related ineffective assistance

of appellate counsel claim.

                                           IV. Remedy
       Mr. Marling asks this Court to order a new trial. But if the state trial court again denies

Mr. Marling’s suppression motion, a new trial would be unnecessary. Accordingly, within 90 days

of this Order, the State shall either (1) reopen proceedings in the state trial court and allow

Mr. Marling to file a new motion to suppress, (2) announce their intent to retry Mr. Marling,

or (3) release Mr. Marling from custody on the convictions for possession of cocaine with

intent to deliver, possession of cocaine and a firearm, and possession of a Schedule IV

controlled substance.

       Final judgment shall now enter.



                                                 8
       IT IS SO ORDERED.



Date: 9/24/2019




Distribution:

RAYMOND MARLING
995571
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
Electronic Service Participant – Court Only

Andrew A. Kobe
INDIANA ATTORNEY GENERAL
andrew.kobe@atg.in.gov




                                    9
